ORDER
PER CURIAM.
Antonio Howard (“Movant”) appeals from the denial of his amended Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant alleges the motion court erred in denying his motion because trial counsel was ineffective for failing to develop and present alibi testimony from Movant’s mother and because trial counsel was ineffective for failing to inform Movant of the State’s plea *71offer or negotiate for a better deal. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).